Exhibit 10.1

Execution Version

ADDITIONAL SECURED PARTY CONSENT

May 12, 2017

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Hexion Administrator

The undersigned is the Authorized Representative for persons wishing to become
Secured Parties (the “New Secured Parties”) under the Collateral Agreement,
dated as of March 28, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), among HEXION INC., a New Jersey
corporation (the “Company”), as issuer, each Subsidiary Party (as defined
therein) party thereto and WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral
agent (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”). Capitalized terms in this Additional Secured
Party Consent but not otherwise defined herein have the meanings set forth in
the Collateral Agreement.

In consideration of the foregoing, the undersigned hereby:

(i) represents that it has been duly authorized to act as the Authorized
Representative for the New Secured Parties under that certain Second
Supplemental Indenture, dated as of the date hereof (the “Supplemental
Indenture”), by and among Wilmington Trust, National Association, as trustee
(the “Trustee”), the Company, as issuer and the guarantors party thereto from
time to time, which Supplemental Indenture amends and supplements that certain
Indenture, dated as of February 8, 2017 (as supplemented by the Supplemental
Indenture and as the same may be further amended, supplemented or otherwise
modified from time to time, the “New First Lien Indenture”), among the Issuer,
after giving effect to the Issuer’s Assumption (as defined in the New First Lien
Indenture), the guarantors party thereto from time to time and the Trustee (the
obligations of the Issuer and the guarantors under the Supplemental Indenture,
the “Additional Secured Obligations”) under each of the Collateral Agreement and
the First Lien Intercreditor Agreement;

(ii) acknowledges that it has received a copy of the Collateral Agreement and
the First Lien Intercreditor Agreement;

(iii) appoints and authorizes the Collateral Agent to take such action as agent
on its behalf and on behalf of all other New Secured Parties and to exercise
such powers under the Collateral Agreement as are delegated to the Collateral
Agent by the terms thereof, together with all such powers as are reasonably
incidental thereto; and

(iv) accepts and acknowledges the terms of the Collateral Agreement applicable
to it and the New Secured Parties and agrees to serve as Authorized
Representative for the New Secured Parties with respect to the Additional
Secured Obligations and agrees on its own behalf and on behalf of the New
Secured Parties to be bound by the terms of the Collateral Agreement applicable
to holders of Other First Priority Obligations, with all the rights and
obligations of a Secured Party thereunder and bound by all the provisions
thereof as fully as if it had been a Secured Party on the effective date of the
Collateral Agreement.



--------------------------------------------------------------------------------

The Collateral Agent, by acknowledging and agreeing to this Additional Secured
Party Consent, accepts the appointment set forth in clause (iii) above.

The name and address of the Authorized Representative for purposes of
Section 6.01 of the Collateral Agreement are as follows:

Wilmington Trust, National Association

Global Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

THIS ADDITIONAL SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank; signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Additional Secured Party
Consent to be duly executed by its authorized officer as of the date set forth
above.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Authorized Representative for the New
Secured Parties By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

Acknowledged and Agreed:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Authorized Representative for the Notes Obligations

By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

[Signature Page to Additional Secured Party Consent]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Authorized Representative for the
Initial Other First Priority Obligations By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

[Signature Page to Additional Secured Party Consent]



--------------------------------------------------------------------------------

HEXION INC. By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer
Guarantors: HSC CAPITAL CORPORATION LAWTER INTERNATIONAL INC. OILFIELD
TECHNOLOGY GROUP, INC. HEXION INTERNATIONAL INC. HEXION INVESTMENTS INC. NL COOP
HOLDINGS LLC By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer HEXION CI
HOLDING COMPANY (CHINA) LLC, By: Lawter International Inc., as sole managing
member By:  

/s/ Mark D. Bidstrup

Name:   Mark D. Bidstrup Title:   Senior Vice President and Treasurer

[Signature Page to Additional Secured Party Consent]